IN THE SUPREME COURT OF TENNESSEE
                                 AT JACKSON

                                (HEARD AT MEMPHIS)
                                                                  FILED
                                                                     April 26, 1999

                                                                 Cecil Crowson, Jr.
                                                               Appellate Court Clerk
                                                FOR PUBLICATION
                                                Filed: April 26, 1999


BRYANT DEWAYNE MILLEN,                   )
                                         )
      Appellant,                         )      Shelby Criminal
                                         )
Vs.                                      )      No. 02-S-01-9711-CR-00106
                                         )
STATE OF TENNESSEE,                      )
                                         )
      Appellee.                          )




                                       ORDER

      The appellant, Bryant Dewayne Millen, through counsel, has filed a petition for

rehearing in this appeal pursuant to Tenn. R. App. P. 39(a). A motion to proceed as

amicus curiae and a brief in support of the appellant’s petition for rehearing has been

filed by the Tennessee Association of Criminal Defense Lawyers.



      After due consideration, it is ORDERED that the petition and the motion to

proceed as amicus curiae is denied. It is further ORDERED, however, that the attached

opinion is hereby substituted for the opinion filed on February 16, 1999, without change

to the judgment already entered in this matter and without the further taxing of costs.




                                                PER CURIAM